Citation Nr: 1048412	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from February 1973 to February 
1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.  

The Veteran testified at a video-conference hearing in October 
2010.

The Board observes that, in a February 2008 rating decision, the 
RO granted service connection for depression, secondary to 
service-connected lumbosacral strain.  In the present claim, the 
Veteran believes that he has PTSD due to his service in the 
Persian Gulf.  Accordingly, the instant appeal is limited to the 
matter of service connection for PTSD.  Boggs v. Peake, 520 F.3d 
at 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 
(2009).


FINDINGS OF FACT

1.  The Veteran's personnel records reflect an MOS of combat 
engineer and that he served in Operation Desert Shield.

2.  There is medical evidence of record which links the Veteran's 
diagnosis of PTSD to his duties during active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.125 (2010); 75 Fed. Reg. 39852 (July 13, 2010).
.
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, the Secretary is 
required to inform the appellant of the information and evidence 
not of record that (1) is necessary to substantiate the claim, 
(2) the Secretary will seek to obtain, if any, and (3) the 
appellant is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

As the Board's decision herein to grant service connection for 
PTSD is a full grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA with respect to this 
claim.

Criteria

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  ICD-9 
Code 309.81.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the Veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

Analysis

The Board has carefully reviewed the evidence of record and finds 
that service connection for PTSD is warranted.

In this case, the Veteran's service personnel records reflect an 
MOS of combat engineer and that he served with the 588th Engineer 
Battalion in support of Operation Desert Shield.  Through written 
statements and hearing testimony, the Veteran reported that his 
job duties involved cutting holes through sand banks to let the 
tank force through.  He also reported that his unit was in charge 
of blowing up crates of weapons and equipment that was left on 
the battlefield that could no longer be used and that during the 
course of his duties, he saw numerous bodies of Iraqi soldiers 
burning in tanks and trucks.  

Thus, considering the contentions of record, the Board finds that 
the revised regulations with respect to establishing a stressful 
event are applicable here.  As such, the Veteran's claimed 
stressor is deemed consistent with his service and is conceded 
for the purposes of his claim for PTSD.  Therefore, the questions 
remaining are whether such stressor supports a current diagnosis 
of PTSD and if so, whether such diagnosis is attributable to the 
stressful in-service events.

Post- service treatment records dated from February 2005 to 
February 2010 reflect numerous diagnoses of PTSD and of the 
Veteran's complaints of combat-related nightmares.  Furthermore, 
in a March 2008 letter, a clinical social worker at the Biloxi 
Vet Center reported that the Veteran had PTSD related to his 
service in Iraq during the first Persian Gulf War.  Specifically, 
it was reported that the Veteran was exposed to many combat 
stressors that were outside the range of normal human experiences 
which included witnessing numerous casualties and experiencing 
the threat of being killed by hostile fire.  It was emphasized 
the Veteran's response involved intense fear, helplessness and 
horror.  

Following a VA psychiatric examination in March 2010, however, 
the examiner commented that the Veteran did not appear to meet 
the criteria for PTSD at the present time.  With regard to the VA 
examiner's conclusion, the Board notes that the examiner did not 
have access to the Veteran's claims folder, which clearly 
documents numerous VA treatment reports reflecting diagnoses of 
PTSD up to February 2010 and of the Veteran's participation in 
ongoing PTSD group counseling sessions.  Moreover, the 
examination report shows that the examiner did not elicit any 
stressor statements from the Veteran with regard to his service 
in the Persian Gulf.  Rather, the main purpose of the examination 
was to evaluate the Veteran's service-connected depressive 
disorder.   

As noted above, however, the medical evidence of record clearly 
establishes a current diagnosis of PTSD.  Moreover, VA medical 
providers have related the Veteran's PTSD to his wartime 
experiences in the Persian Gulf.  Accordingly, the Board finds 
that it is more likely than not that the Veteran's PTSD is 
related to in-service stressor events.  Service connection is 
accordingly warranted for this disorder.  As such, the claim is 
granted in full.  In making this decision, all reasonable doubt 
has been resolved in favor of the Veteran.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


